PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/609,564
Filing Date: 31 May 2017
Appellant(s): Reynolds, Eric, Charles



__________________
Courtenay C. Brinckerhoff
For Appellant


EXAMINER’S ANSWER


This is in response to the appeal brief filed 03/31/2021.

(1) Grounds of Rejection to be Reviewed on Appeal

Every ground of rejection set forth in the Office action dated 07/15/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

WITHDRAWN REJECTIONS

The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner.  
The Nonstatutory Obvious-type Double Patenting rejection over Application No. 15/538,836 is withdrawn since Application No. 15/538,836 has been abandoned.

(2) Response to Argument

	I.  35 USC 102 over Reynolds

	Appellant argues “with reference to the testimony of Dr. Walsh in the First and Second Walsh Declarations, and the testimony of Dr. Reynolds in the First, Second, and Third Reynolds Declarations, Reynolds does not provide any disclosure that expressly or inherently reads on methods using a composition as claimed” (p. 24).

	This is a matter of claim interpretation.  Instant claim 13 states, “prior to contacting the dental surface or subsurface” the composition comprises “about 0.01% to 50% by weight of casein phosphopeptide-stabilized amorphous calcium phosphate . . . and separately, (ii) free fluoride ions in an amount of from at least 400 ppm to about 3,000ppm”
	Claim 13 is anticipated insofar as Example 8 clearly showed, prior to the rat caries study, a solution comprising 1.0% CPP-ACP and 500 ppm F.  The statement of Dr. Walsh, “I understand that half of the fluoride used to make the solution was bound in the CPP-AFCP complex (which was used in the study), and the other half was removed by the ultrafiltration” does not change the fact that prior to the study the composition comprised 1.0% CPP-ACP and separately 500 ppm F.
	The prior art also shows specific embodiments (prior to compositions) of CPP-ACP or CPP-ACFP with sodium monofluorophosphate, providing free fluoride ions within the claimed range (see Example 10, Formulation 1 and Example 9, Formulations 3 and 4).  
It should be noted here that “free fluoride ions” refers to a source of fluoride ions.  The instant specification states, “A source of free fluoride ions may include free fluoride ions or fluoride salts.  Examples of sources of fluoride ions include, but are not limited to the following: sodium fluoride, sodium monofluorophosphate, stannous fluoride, sodium silicofluoride and amine fluoride” (p. 5 lines 4-7; see also Examples 1-6 at pp. 17-26).  The Examiner relied on fluoride conversion to determine “free fluoride ions” based on the source of fluoride and its concentration. (see Fluoride Conversions submitted 

	II.  35 USC 103 over Reynolds

	a.  Appellant argues that Reynolds is not obvious insofar as Reynolds is limited to a suggestion to use CPP-ACFP “instead of a fluoride ion additive” (p. 25).
	The Examiner disagrees. 
	In Reynolds, the addition of CPP-ACP or CPP-ACFP to toothpaste and mouthwashes, as an additive, was “to improve the efficacy of the current fluoride-containing dentifrices” (Reynolds, p. 13, lines 23-26), which suggests adding CPP-ACP or CPP-ACFP to dentifrices containing fluoride.  
	Nevertheless, Reynolds teaches specific embodiments (p. 27-31) of oral care compositions (toothpastes, mouthwashes, lozenges) comprising sources of fluoride (not associated with the CPP-ACP complex) such as sodium monofluorophosphate (Ex.9 Formulations 2-5; Ex. 10 Formulations 1-2)  and sodium fluoride (Example 11). Accordingly, it would have been obvious to provide a composition comprising CPP-ACP or CPP-ACFP and free fluoride ions within the claimed ranges prior to contacting a dental surface or subsurface.

	b.  Appellant argues that the invention as claimed provides unexpected results specifically in regard to higher plaque fluoride levels and remineralization as compared to the protocol using the composition with only free fluoride ions(p. 27-32).
In re Wiggins, 488 F.2d 538, 543, 179 USPQ 421, 425 (CCPA 1973).
Furthermore, a demonstration of unexpected results requires the demonstration of a “difference in kind”, rather than a mere difference in degree.  The increase in remineralization from the combination of known remineralization agents, fluoride and CPP-ACP or CPP AFCP, however, does not represent a “difference in kind” that is required to show unexpected results. See In re Huang, 100 F.3d 135, 139 [40 USPQ2d 1685] (Fed. Cir. 1996) (holding that claimed ranges must “produce a new and unexpected result which is different in kind and not merely in degree from results of the prior art”). 
The prior art teaches that CPP-ACP works by incorporating amorphous calcium phosphate in plaque thereby depressing enamel demineralization and enhancing remineralization (see page 22, lines 1-2).  Appellant’s data suggesting “the greatest remineralization” is at best a difference in degree (No data has been presented comparing the results of the prior art compositions with the claimed compositions).
Moreover, it is not inventive to discover the optimum or workable ranges of CPP-ACP or CPP-AFCP and fluoride ions by routine experimentation. see Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.")

If the demineralized subsurface dental enamel is remineralized with a
precipitate which is less soluble than the original enamel, the remineralized subsurface is more resistant to demineralization than was the original enamel. If the remineralization contemplated by this invention is carried out in accordance with the preferred embodiments, the remineralized enamel is more resistant to demineralization than was the original enamel because magnesium or heavy metal cations and/or certain anions such as fluoride ions, which are capable of forming insoluble precipitates with calcium, magnesium or heavy metal cations (hereinafter also referred to as secondary anions) are incorporated into the remineralized tooth structure.  If both types of ions are so incorporated, the remineralized enamel is even more resistant to demineralization than if only one type of ion is incorporated.

[emphasis added] (see col. 4, lines 49-65).
Here, DiGiulio et al. demonstrates dental remineralization enhancement from the combination of free fluoride ions together with calcium ions was known at the time of appellant’s filing.

c.  Appellant argues that the results shown in the instant specification represent appropriate comparative results, i.e. “experimental data showing unexpected synergistic results using compositions as recited in the claims, as compared to results obtained using a composition comprising only CPP-ACFP (and not free fluoride ions)” (p. 31).
The Examiner disagrees.
A proper comparison would have included the compositions of Reynolds comprising CPP-ACFP and fluoride, e.g. Example 9, Formulation 4, a dentifrice comprising  1% CPP-ACFP and 0.76% Sodium Monofluorophosphate.
compared to the results achieved with other articles. Moreover, an applicant relying on comparative tests to rebut a prima facie case of obviousness must compare his claimed invention to the closest prior art” (See MPEP 716.01(c) citing In re De Blauwe, 736 F.2d 699, 705, 222 USPQ 191, 196 (Fed. Cir. 1984)).  

For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,
/WALTER E WEBB/Primary Examiner, Art Unit 1612                                                                                                                                                                                                        
Conferees:
/FREDERICK F KRASS/Supervisory Patent Examiner, Art Unit 1612                                                                                                                                                                                                        
/Michael G. Hartley/
Supervisory Patent Examiner, Art Unit 1618

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.